UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03489 THE WRIGHT MANAGED EQUITY TRUST 440 Wheelers Farm Road Milford, Connecticut 06461 Christopher A. Madden Three Canal Plaza, Suite 600 Portland, ME 04101 207-347-2000 Date of fiscal year end: December 31 Date of reporting period: July 1, 2010 – September 30, 2010 Item 1.Schedule of Investments. Wright International Blue Chip Equities Fund (WIBC) Portfolio of Investments - As of September 30, 2010 (Unaudited) Shares Value EQUITY INTERESTS - 96.9% AUSTRALIA - 4.9% BHP Billiton, Ltd. Commonwealth Bank of Australia QBE Insurance Group, Ltd. Rio Tinto, Ltd. Westpac Banking Corp. BELGIUM - 1.2% Delhaize Group SA CANADA - 8.0% Agrium, Inc. Bank of Nova Scotia Canadian National Railway Co. CGI Group, Inc. - Class A* Manulife Financial Corp. Power Financial Corp. Sino-Forest Corp.* Teck Resources, Ltd. - Class B Toronto-Dominion Bank (The) Westshore Terminals Income Fund CHINA- 3.0% Baidu, Inc., ADR* China Railway Construction Corp., Ltd. ENN Energy Holdings, Ltd. Foxconn International Holdings, Ltd.* Shandong Chenming Paper Holdings, Ltd. Sinopharm Group Co. - Class H DENMARK- 1.5% Carlsberg A/S - Class B FINLAND - 0.9% Metso OYJ Nokian Renkaat OYJ FRANCE - 7.2% BNP Paribas Bouygues SA PPR Schneider Electric SA Societe Generale Technip SA Total SA Vallourec SA Vinci SA GERMANY - 5.2% Adidas AG Allianz SE BASF SE Bayer AG Deutsche Bank AG Henkel AG & Co. KGaA (Preferred Stock) Muenchener Rueckversicherungs AG Siemens AG HONG KONG - 4.3% ASM Pacific Technology, Ltd. Cheung Kong Holdings, Ltd. Esprit Holding, Ltd. Guangdong Investment, Ltd. Hong Kong Exchanges & Clearing, Ltd. Ports Design, Ltd. Techtronic Industries Co. Texwinca Holdings, Ltd. Xinyi Glass Holding Co., Ltd. ISRAEL - 1.0% Bezeq Israeli Telecommunication Corp., Ltd. Teva Pharmaceutical Industries, Ltd., ADR ITALY - 4.4% Enel SpA ENI SpA (Azioni Ordinarie) Saipem SpA JAPAN - 15.8% Asahi Glass Co., Ltd. Asics Corp. Astellas Pharma, Inc. Daito Trust Construction Co., Ltd. Fanuc, Ltd. Honda Motor Co., Ltd. ITOCHU Corp. JGC Corp. Makita Corp. Marubeni Corp. Mitsubishi Corp. Mitsui & Co., Ltd. Nidec Corp. Nippon Electric Glass Co., Ltd. Nippon Telegraph & Telephone Corp. Nitto Denko Corp. Obic Co., Ltd. Omron Corp. Shimamura Co., Ltd. Shionogi & Co., Ltd. USS Co., Ltd. Yamada Denki Co., Ltd. NETHERLANDS - 1.6% Koninklijke Vopak NV Mediq NV Royal Dutch Shell PLC - Class B NEW ZEALAND - 0.3% Fletcher Building, Ltd. NORWAY - 1.1% Telenor ASA RUSSIA - 0.4% Lukoil OAO, ADR SINGAPORE - 2.9% Jardine Cycle & Carriage, Ltd. Oversea-Chinese Banking Corp., Ltd. SOUTH AFRICA - 0.5% Sasol, Ltd., ADR SOUTH KOREA - 0.5% POSCO, ADR SPAIN - 5.7% Banco Bilbao Vizcaya Argentaria SA Banco Bilbao Vizcaya Argentaria SA, ADR Banco Santander SA Banco Santander SA, ADR Mapfre SA Telefonica SA SWEDEN - 2.8% SKF AB - Class B Svenska Handelsbanken AB - Class A TeliaSonera AB SWITZERLAND - 6.3% Credit Suisse Group AG Holcim, Ltd. Nestle SA Novartis AG Roche Holding AG Swatch Group AG (The) - Class B Swiss Reinsurance Co., Ltd. Zurich Financial Services AG (Inhaberktie) UNITED ARAB EMIRATES - 0.4% Dragon Oil PLC* UNITED KINGDOM - 17.0 Anglo American PLC AstraZeneca PLC Aviva PLC BAE Systems PLC Barclays PLC (Ordinary) BHP Billiton PLC BP PLC British American Tobacco PLC Carnival PLC Centrica PLC Ensco PLC, ADR Eurasian Natural Resources Corp. PLC Investec PLC Lloyds Banking Group PLC* Man Group PLC Sage Group PLC (The) Standard Chartered PLC Vodafone Group PLC WPP PLC Xstrata PLC TOTAL EQUITY INTERESTS - 96.9% (identified cost, $43,173,340) INVESTMENT COMPANIES - 3.6% iShares MSCI Brazil Index Fund iShares MSCI Emerging Markets Index Fund TOTAL INVESTMENT COMPANIES - 3.6% (identified cost, $1,596,920) SHORT-TERM INVESTMENTS - 0.0% Fidelity Government Fund, 0.05% TOTAL SHORT-TERM INVESTMENTS- 0.0% (identified cost, $8,906) TOTAL INVESTMENTS - 100.5% (identified cost, $44,779,166) OTHER ASSETS, LESS LIABILITIES - (0.5%) NET ASSETS - 100.0% ADR American Depository Receipt PLC Public Limited Company * Non-income producing security. The Fund did not have any financial instruments outstanding at September 30, 2010. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation Under generally accepted accounting principles for fair value measurements, a three-tier hierarchy to prioritize the assumptions, referred to as inputs, is used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including a fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. At September 30, 2010, the inputs used in valuing the Fund’s investments, which are carried at value, were as follows: Asset Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Equity Interests $- $- Investment Companies - - Short-Term Investments - - Total Investments $- $- The level classification by major category of investments is the same as the category presentation in the Portfolio of Investments. The Fund held no investments or other financial instruments as of September 30, 2010, whose fair value was determined using Level 3 inputs. For information on the Fund’s policy regarding valuation of investments and other significant accounting policies, please refer to the Fund's most recent financial statements included in its semi-annual or annual report to shareholders. Wright Major Blue Chip Equities Fund (WMBC) Portfolio of Investments - As of September 30, 2010 (Unaudited) Shares Value EQUITY INTERESTS - 101.5% AEROSPACE - 4.3% General Dynamics Corp. Honeywell International, Inc. Northrop Grumman Corp. Raytheon Co. United Technologies Corp. AUTOMOBILES & COMPONENTS - 1.0% Ford Motor Co.* Johnson Controls, Inc. BANKS - 4.2% Bank of America Corp. US Bancorp Wells Fargo & Co. CAPITAL GOODS - 3.1% 3M Co. General Electric Co. COMMUNICATIONS EQUIPMENT - 1.7% Harris Corp. L-3 Communications Holdings, Inc. COMPUTERS & PERIPHERALS - 12.3% Apple, Inc.* Hewlett-Packard Co. International Business Machines Corp. CONSUMER DURABLES & APPAREL - 0.9% Coach, Inc. DIVERSIFIED FINANCIALS - 8.5% American Express Co. Citigroup, Inc.* Fiserv, Inc.* Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) JPMorgan Chase & Co. NASDAQ OMX Group, Inc. (The)* PNC Financial Services Group, Inc. ENERGY - 10.3% Apache Corp. Chevron Corp. Diamond Offshore Drilling, Inc. Ensco PLC, ADR National Oilwell Varco, Inc. Peabody Energy Corp. Pioneer Natural Resources Co. FOOD, BEVERAGE & TOBACCO - 3.3% Archer-Daniels-Midland Co. PepsiCo, Inc. Reynolds American, Inc. Whole Foods Market, Inc.* FOOD & STAPLES RETAILING - 0.8% Walgreen Co. HEALTH CARE EQUIPMENT & SERVICES - 4.4% Aetna, Inc. Coventry Health Care Inc.* Express Scripts, Inc.* Medtronic, Inc. UnitedHealth Group, Inc. HOTELS, RESTAURANTS & LEISURE - 0.6% Wyndham Worldwide Corp. HOUSEHOLD DURABLES - 2.1% Procter & Gamble Co. (The) INSURANCE - 5.1% Aflac, Inc. Chubb Corp. CIGNA Corp. MetLife, Inc. Unum Group MATERIALS - 3.9% Ball Corp. EI du Pont de Nemours & Co. Freeport-McMoRan Copper & Gold, Inc. Pactiv Corp.* PPG Industries, Inc. MEDIA - 4.5% Comcast Corp. - Class A DIRECTV - Class A* Viacom, Inc. - Class B PHARMACEUTICALS & BIOTECHNOLOGY - 7.0% Amgen, Inc.* Forest Laboratories, Inc.* Johnson & Johnson McKesson Corp. Pfizer, Inc. REAL ESTATE - 0.8% Equity Residential (REIT) Public Storage (REIT) RETAILING - 8.8% Best Buy Co., Inc. Big Lots, Inc.* CVS Caremark Corp. Darden Restaurants, Inc. Estee Lauder Cos., Inc. (The) Mattel, Inc. priceline.com, Inc.* Ross Stores, Inc. Sherwin-Williams Co. (The) Starbucks Corp. TJX Cos., Inc. Wal-Mart Stores, Inc. SOFTWARE & SERVICES - 6.9% BMC Software, Inc.* CA, Inc. EMC Corp.* Intel Corp. Microsoft Corp. Oracle Corp. TECHNOLOGY HARDWARE & EQUIPMENT - 0.9% QUALCOMM, Inc. TELECOMMUNICATION SERVICES - 3.1% AT&T, Inc. Verizon Communications, Inc. TRANSPORTATION - 0.7% CSX Corp. UTILITIES - 2.3% Constellation Energy Group, Inc. Oneok, Inc. TOTAL EQUITY INTERESTS - 101.5% (identified cost, $21,582,420) INVESTMENT COMPANIES - 2.0% iShares Barclays 1-3 Year Treasury Bond Fund TOTAL INVESTMENT COMPANIES - 2.0% (identified cost, $423,610) TOTAL INVESTMENTS - 103.5% (identified cost, $22,006,030) OTHER ASSETS, LESS LIABILITIES - (3.5)% NET ASSETS - 100.0% ADR American Depository Receipt PLC Public Limited Company REIT Real Estate Investment Trust * Non-income producing security. The Fund did not have any financial instruments outstanding at September 30, 2010. The cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation Under generally accepted accounting principles for fair value measurements, a three-tier hierarchy to prioritize the assumptions, referred to as inputs, is used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including a fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. At September 30, 2010, the inputs used in valuing the Fund’s investments, which are carried at value, were as follows: Asset Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Equity Interests $- $- Investment Companies - - Total Investments $- $- The level classification by major category of investments is the same as the category presentation in the Portfolio of Investments. The Fund held no investments or other financial instruments as of September 30, 2010, whose fair value was determined using Level 3 inputs. For information on the Fund’s policy regarding valuation of investments and other significant accounting policies, please refer to the Fund's most recent financial statements included in its semi-annual or annual report to shareholders. Wright Selected Blue Chip Equities Fund (WSBC) Portfolio of Investments - As of September 30, 2010 (Unaudited) Shares Value EQUITY INTERESTS - 97.3% AEROSPACE & DEFENSE - 0.8% BE Aerospace, Inc.* AUTOMOBILES & COMPONENTS - 1.9% Advance Auto Parts, Inc. Oshkosh Corp.* BANKS - 3.1% Commerce Bancshares, Inc. First Niagara Financial Group, Inc. SVB Financial Group* CAPITAL GOODS - 1.5% SPX Corp. CHEMICALS - 2.0% Albemarle Corp. Ashland, Inc. Cytec Industries, Inc. Olin Corp. COMMERCIAL SERVICES & SUPPLIES - 1.8% Global Payments, Inc. Teleflex, Inc. CONSUMER PRODUCTS - 0.8% Mohawk Industries, Inc.* CONSUMER SERVICES - 0.7% WMS Industries, Inc.* DIVERSIFIED FINANCIALS - 3.1% Affiliated Managers Group, Inc.* Lender Processing Services, Inc. Raymond James Financial, Inc. SEI Investments Co. EDUCATION - 0.3% ITT Educational Services, Inc.* ELECTRONIC EQUIPMENT & INSTRUMENTS - 7.8% Arrow Electronics, Inc.* Avnet, Inc.* Hubbell, Inc. - Class B Pentair, Inc. Rovi Corp.* Synopsys, Inc.* Tech Data Corp.* Vishay Intertechnology, Inc.* Woodward Governor Co. ENERGY - 5.0% Cimarex Energy Co. Energen Corp. Helix Energy Solutions Group, Inc.* Oceaneering International, Inc.* FOOD, BEVERAGE & TOBACCO - 0.8% Ralcorp Holdings, Inc.* HEALTH CARE EQUIPMENT & SERVICES - 7.8% Community Health Systems, Inc.* Health Management Associates, Inc. - Class A* Henry Schein, Inc.* Kinetic Concepts, Inc.* LifePoint Hospitals, Inc.* Lincare Holdings, Inc.* Mednax, Inc.* Service Corp. International STERIS Corp. Universal Health Services, Inc. HOUSEHOLD & PERSONAL PRODUCTS - 1.7% Church & Dwight Co., Inc. Tupperware Brands Corp. INDUSTRIAL - 3.3% Joy Global, Inc. Timken Co. Valmont Industries, Inc. INSURANCE - 7.0% American Financial Group, Inc. Everest Re Group, Ltd. HCC Insurance Holdings, Inc. Protective Life Corp. Reinsurance Group of America, Inc. StanCorp Financial Group, Inc. W.R. Berkley Corp. MACHINERY - 2.2% Bucyrus International, Inc. - Class A Regal-Beloit Corp. Wabtec Corp. MATERIALS - 7.9% Crane Co. Lubrizol Corp. NewMarket Corp. Packaging Corp. of America Reliance Steel & Aluminum Co. Sonoco Products Co. Steel Dynamics, Inc. Temple-Inland, Inc. Thomas & Betts Corp.* MEDIA - 0.3% Harte-Hanks, Inc. OIL & GAS - 2.6% Newfield Exploration Co.* Southern Union Co. Unit Corp.* PHARMACEUTICALS & BIOTECHNOLOGY - 3.5% Endo Pharmaceuticals Holdings, Inc.* Medicis Pharmaceutical Corp. - Class A Perrigo Co. REAL ESTATE - 5.4% Hospitality Properties Trust (REIT) Jones Lang LaSalle, Inc. Rayonier, Inc. UDR, Inc. (REIT) RETAILING - 11.5% 99 Cents Only Stores* Aeropostale, Inc.* American Eagle Outfitters, Inc. Dick's Sporting Goods, Inc.* Dollar Tree, Inc.* Foot Locker, Inc. Guess?, Inc. LKQ Corp.* PetSmart, Inc. Phillips-Van Heusen Corp. Rent-A-Center, Inc. Ross Stores, Inc. Williams-Sonoma, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT - 0.6% Lam Research Corp.* SOFTWARE & SERVICES - 7.1% Acxiom Corp.* Alliance Data Systems Corp.* F5 Networks, Inc.* Factset Research Systems, Inc. Fair Isaac Corp. Ingram Micro, Inc.* Parametric Technology Corp.* ValueClick, Inc.* TELECOMMUNICATION SERVICES - 2.0% NeuStar, Inc. - Class A* Syniverse Holdings, Inc.* UTILITIES - 4.6% DPL, Inc. MDU Resources Group, Inc. Oneok, Inc. TOTAL EQUITY INTERESTS - 97.3% (identified cost, $15,793,521) SHORT-TERM INVESTMENTS - 2.5% Fidelity Government Money Market Fund, 0.05% TOTAL SHORT-TERM INVESTMENTS - 2.5% (identified cost, $483,283) TOTAL INVESTMENTS - 99.8% (identified cost, $16,276,804) OTHER ASSETS, LESS LIABILITIES - 0.2% NET ASSETS - 100.0% REIT - Real Estate Investment Trust * Non-income producing security. The Fund did not have any financial instruments outstanding at September 30, 2010. The cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized appreciation consists of: Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation Under generally accepted accounting principles for fair value measurements, a three-tier hierarchy to prioritize the assumptions, referred to as inputs, is used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. • Level 1 – quoted prices in active markets for identical investments • Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including a fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. At September 30, 2010, the inputs used in valuing the Fund’s investments, which are carried at value, were as follows: Asset Description Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Equity Interests $- $- Short-Term Investments - - Total Investments $- $- The level classification by major category of investments is the same as the category presentation in the Portfolio of Investments. The Fund held no investments or other financial instruments as of September 30, 2010, whose fair value was determined using Level 3 inputs. For information on the Fund’s policy regarding valuation of investments and other significant accounting policies, please refer to the Fund's most recent financial statements included in its semi-annual or annual report to shareholders. Item 2.Controls and Procedures. (a) It is the conclusion of the registrant’s principal executive officer and principal financial officer that the effectiveness of the registrant’s current disclosure controls and procedures (such disclosure controls and procedures having been evaluated within 90 days of the date of this filing) provide reasonable assurance that the information required to be disclosed by the registrant has been recorded, processed, summarized and reporting within the time period specified in the Commission’s rules and forms and that the information required to be disclosed by the registrant has been accumulated and communicated to the registrant’s principal executive officer and principal financial officer in order to allow timely decisions regarding required disclosure. (b) There have been no significant changes in the registrant’s internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. Item 3.Exhibits Certification of Principal Executive Officer and Principal Financial Officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940 (17CFR 270.30a-2(a)) is attached hereto as Exhibit 99Cert. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Wright Managed Equity Trust (On behalf of Wright Selected Blue Chip Equities Fund, Wright Major Blue Chip Equities Fund, and Wright International Blue Chip Equities Fund By: /s/ Peter M. Donovan Peter M. Donovan President Date: October 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Peter M. Donovan Peter M. Donovan President Date: October 28, 2010 By: /s/ Gale L. Bertrand Gale L. Bertrand Treasurer Date: November 2, 2010
